Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 objected to because of the following informalities:   
Claim 18 in lines 2-3 recites in part “from the free end towards a location a location along the frame member”.   Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 8, 10-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald (US 20210237525, hereinafter referred to as “Fitzgerald”) in view of Ivanovich (RU 108474 U1, hereinafter referred to as “Ivanovich”).    

Regarding claim 1, Fitzgerald discloses apparatus for use with a sheet of rigid support material (Figs 1, 6 and 7, ice anchor device 10 for use with an ice layer 22) having a proximal face (top surface of 22), an opposite distal face spaced from the proximal face by a thickness of the support material (Figs 5-7 show thickness of ice layer 22), and a hole having a peripheral wall formed through the thickness 5of the support material (Fig. 6, hole 20 with wall formed through thickness of ice layer 22) such that the hole is open at the proximal and distal faces of the sheet (Figs 5-7, hole 20 is open at both surfaces of ice layer 22) to provide an anchoring point at the proximal face (Figs 6 and 7, anchoring point at top surface of ice layer 22, toward top side 48 of anchor 18, see Figs 4 and 6) of the sheet (22) for anchoring an object thereto (Fig. 7, anchoring provided for vehicle 46), comprising: a frame member (Figs 1,  anchor 18) having longitudinally opposite first and second ends (Fig. 2, lateral ends 26, 28) and being transversely sized and shaped in a manner so as to enable a first portion of the 10frame member defining the first end thereof to be passed from a position at or adjacent the proximal face of the sheet and into the hole in an insertion direction towards the distal face (Figs 3, 5, and 6, a lower portion of the anchor 18 can be passed near anchoring point at top surface of ice layer 22, downwardly into the hole 20 in an insertion direction towards bottom surface 52 of ice layer 22; [0026] lines 11-18) when a longitudinal axis of the frame member, along which the first and second ends lie, is oriented generally parallel to a thickness direction of the sheet oriented from the proximal face to the distal face (Fig. 3,  [0024]: anchor 18 is at vertical orientation, Fig. 5, anchor 18 with both ends are oriented parallel to thickness direction/ vertically of ice layer 22 between surfaces thereof), such that the frame member can be 15arranged in an inserted position relative to the hole in which the frame member is substantially in the hole (Fig. 6, anchor 18 is then arranged in inserted position relative to hole 20), the first end of the frame member  is located at or adjacent the distal face of the sheet and the second end of the frame member is located at or adjacent the proximal face of the sheet (Fig. 5, lateral edges/ends 26, 28 of anchor 18 are located adjacent to top and bottom surfaces of the ice layer 22, respectively), and the longitudinal axis of the frame member is generally parallel to the thickness direction of the sheet (Figs 3 and 5, anchor 18 with both ends are oriented parallel to thickness direction/ vertically of ice layer 22 between surfaces thereof; [0024]); 20a first face-engagement member supported on the frame member generally at the first end thereof and arranged for passing through the hole with the first end of the frame member in the insertion direction such that the first face-engagement member is disposed outside the hole in the inserted position of the frame member (Figs 1. 2, 4-6, cable 38 supported on anchor 18 at end 26 thereof, and arranged to pass through hole 20, such that most of cable 38 including end 40 disposed outside hole 20 in the inserted position of Fig. 6); the first face-engagement member defining a contact surface disposed to 25one side transversely of the frame member and arranged to face generally in a23 longitudinal direction of the frame member towards the second end thereof for engaging the distal face of the sheet in a working position of the first face-engagement member to resist removal in an opposite direction to the insertion direction out of the hole (Figs 2 and 4, end 42 of cable 38 can be adapted to be in configuration of Figs 4 and 6, so as to engage the bottom surface 52/distal face of the sheet/ice layer 22  in a working position, see also [0026] top side 48 of anchor 18 abuts the bottom surface 52 of ice layer 22); a buttress member supported on the frame member at a longitudinally 5spaced location from the first face-engagement member in said longitudinal direction towards the second end of the frame member (Figs 2, 4 and [0022] a buttressing 34 (cylinder structure inside anchor 18 tubular structure) supported on anchor 18 longitudinally from 42 of cable 38 towards another end 28 of anchor 18)); the buttress member being arranged to be located in the hole with the frame member in the inserted position thereof and projecting transversely outwardly from the frame member to a free end of the buttress member for abutting the peripheral 10wall of the hole at a first location thereon in a working position of the buttress member (drawing reference to Figs 3 and 5, depending upon the size of the hole 20, i.e. the smaller the hole 20, the more likely the inserted anchor 18 with the buttressing 34 (buttress member) can be at least partially abutting peripheral wall of the hole); and 20an attachment arrangement for coupling the object to the apparatus (Fig. 7,  tether 12 and  winch 50 provide attachment arrangement to object/vehicle 46). 
However, Fitzgerald fails to disclose the buttress member being arranged such that, when the free end of the buttress member is in butting engagement with the peripheral wall of the hole at the first location in the working position of the buttress member, the frame member is located generally at the peripheral wall at a second location thereon which is substantially diametrically 15opposite to the first location and the apparatus at a substantially diametrically opposite location to the free end, relative to the longitudinal axis, is located in butting engagement with the peripheral wall of the hole at said second location thereon so as to resist movement relative to the hole in a transverse direction between the free end and the substantially diametrically opposite location on the apparatus.
However, Fitzgerald modified by Ivanovich teach the buttress member being arranged such that, when the free end of the buttress member is in butting engagement with the peripheral wall of the hole at the first location in the working position of the buttress member, the frame member is located generally at the peripheral wall at a second location thereon which is substantially diametrically 15opposite to the first location and the apparatus at a substantially diametrically opposite location to the free end, relative to the longitudinal axis, is located in butting engagement with the peripheral wall of the hole at said second location thereon so as to resist movement relative to the hole in a transverse direction between the free end and the substantially diametrically opposite location on the apparatus  (Fitzgerald: anchor 18 can be modified to add a (buttress member) anchor 5 of Ivanovich (see figure of Ivanovich) being attached to the tether 12 of Fitzgerald, as a result, the buttress member/anchor 5 of Ivanovich has a free end thereof in abutting engagement with the peripheral wall of the hole 7 at a  first location, the frame member / anchor 18 of Fitzgerald is located generally at the peripheral wall at another location during the insertion of the frame member/anchor 18 into the hole (see Fig. 5, and if the hole is very small, at least portion of the anchor 18 would be at the peripheral wall of the hole) which is substantially diametrically 15opposite to the first location of the free end of anchor 5 of Ivanovich and the apparatus at a substantially diametrically opposite location to the free end (anchor 18 of Fitzgerald is at opposite wall of the hole), relative to the longitudinal axis, is located in butting engagement with the peripheral wall of the hole at said second location thereon so as to resist movement relative to the hole in a transverse direction between the free end and the substantially diametrically opposite location on the apparatus (Fitzgerald: drawing reference to Figs 3 and 5, depending upon the size of the hole 20, i.e. the smaller the hole 20, the more likely the inserted anchor 18/frame member with the buttressing 34 (buttress member) would be together at least partially abutting peripheral wall of the hole; meanwhile, referring to Ivanovich, the free end of anchor 5/ buttress member is in abutting engagement with the peripheral wall of the hole at the first location).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fitzgerald by Ivanovich based on the rationale that because referring to Fitzgerald, the water in the lake beneath the ice sheet may allow the anchor to drop deeper and further into the hole due to slack/excessive length on the tether, which means that anchor may be oriented at different angles, i.e. at possibly more slanted vertical orientation, which means that upon pulling of the anchor by a winch 50 attached to a vehicle, the anchor 18 may possibly be oriented to inadvertently slide out of the hole and become a dangerous flying projectile in the air. Therefore, one would be motivated to improve upon the depth stability and control ability of anchor while in the hole by adopting the buttress member/anchor 5 of Ivanovich to serve as a movement fixing means for the dropped anchor into the hole.

Regarding claim 2, Fitzgerald fails to disclose wherein the free end of the buttress member extends angularly of the longitudinal axis of the frame member from a first side of the free end to a second side thereof.  
However, Fitzgerald modified by Ivanovich teach wherein the free end of the buttress member extends angularly of the longitudinal axis of the frame member from a first side of the free end to a second side thereof (Ivanovich: Figure shows free end of anchor 5 (buttress member) extends at an acute angle relative to the vertical orientation of the leash 4, thus by combining buttress member of Ivanovich to the anchor and tether of Fitzegerald, the buttress member is configured angularly of longitudinal axis of the anchor). 

Regarding claim 3, Fitzgerald fails to disclose wherein the free end extends from the 25first side to the second side through a prescribed angle which is between about 3524 degrees and about 80 degrees relative to the longitudinal axis.  
However, Ivanovich teaches wherein the free end extends from the 25first side to the second side through a prescribed angle which is between about 3524 degrees and about 80 degrees relative to the longitudinal axis (referring to figure, the acute (included) angle of anchor 5 with respect to leash 4 appears to be within range of 35 degrees to 80 degrees).

Regarding claim 4, Fitzgerald fails to disclose wherein the prescribed angle is between about 45 degrees and about 60 degrees.  However, Ivanovich teaches wherein the prescribed angle is between about 45 degrees and about 60 degrees (referring to figure, the acute (included) angle of anchor 5 with respect to leash 4 appears to be within range of 45 degrees to 60 degrees). 

Regarding claims 2-4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fitzgerald by Ivanovich based on the same rationale as previously discussed for claim 1 above, thereby omitted herein for brevity.

Regarding claim 8, Fitzgerald discloses wherein the contact surface of the first 20face-engagement member is arranged at an angularly spaced position from the free end of the buttress member relative to the longitudinal axis of the frame member (the cable 38 (first face-engagement member) is arranged at angularly space position (see Figs 1 and 2) from free end of buttressing 34 relative to longitudinal axis of anchor 18).

Regarding claim 10, Fitzgerald discloses wherein the first face-engagement member defines a guide surface arranged to face generally in the insertion direction and which is inclined transversely outwardly and longitudinally in the longitudinal 5direction towards the second end of the frame member so as to guide the first face- engagement member into the hole in the insertion direction (Fig. 5, cable 38 has surface facing the eyelets 44 on the tether 12 forming a guide surface (see Fig .1), and is arranged to be vertical / insertion direction, towards end 28 of anchor 18 in Fig. 5, when pulled upward on the end 40, see [0024]). 

Regarding claim 11, Fitzgerald fails to disclose further including a second face- engagement member carried by the frame member at a longitudinally spaced location from the first face-engagement member in said longitudinal direction towards the 10second end of the frame member, such that the second face-engagement member is disposed outside the hole at the proximal face of the sheet in the inserted position of the frame member, and defining a contact surface disposed to one side transversely of the frame member and which is arranged to face in an opposite direction to said longitudinal direction for engaging the proximal face of the sheet in a working position 15of the second face-engagement member so as to cooperate with the contact surface of the first face-engagement member to effect a clamping action on the sheet.  

However, modification of Fitzgerald teach further including a second face- engagement member carried by the frame member at a longitudinally spaced location from the first face-engagement member in said longitudinal direction towards the 10second end of the frame member, such that the second face-engagement member is disposed outside the hole at the proximal face of the sheet in the inserted position of the frame member, and defining a contact surface disposed to one side transversely of the frame member and which is arranged to face in an opposite direction to said longitudinal direction for engaging the proximal face of the sheet in a working position 15of the second face-engagement member so as to cooperate with the contact surface of the first face-engagement member to effect a clamping action on the sheet (Because the second face-engagement member is merely duplication of the first face-engagement member, and the configuration thereof is rearrangement with respect to the first face-engagement member, thus referring to MPEP 2144.04, which recites in part that duplication of parts, and rearrangement of parts, are all considered common practices when legal precedent serve as a source of supporting rationale for demonstrating obviousness. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960). It has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70. As a result, upon duplication and rearrangement to arrive at the second face-engagement member, above structural elements and limitations are deemed obvious in view of those of first face-engagement member).

Regarding claim 12, modification of Fitzgerald teach wherein the contact surface of the second face-engagement member is arranged at a substantially common angular location as the free end of the buttress member relative to the longitudinal axis of the 20frame member (cable 38 (first face-engagement member) is arranged at angularly space position (see Figs 1 and 2) from free end of buttressing 34 relative to longitudinal axis of anchor 18); meanwhile, the second face-engagement member is merely duplication of the first face-engagement member, and the configuration thereof is at a rearrangement with respect to the first face-engagement member, thus referring to MPEP 2144.04, which recites in part that duplication of parts, and rearrangement of parts, are all considered common practices when legal precedent serve as a source of supporting rationale for demonstrating obviousness). 

Regarding claim 13, Fitzgerald fails to disclose wherein the contact surface of the second face-engagement member is arranged at an angularly spaced position from the contact surface of the first face-engagement member relative to the longitudinal axis of the frame member.  

However, modification of Fitzgerald teach wherein the contact surface of the second face-engagement member is arranged at an angularly spaced position from the contact surface of the first face-engagement member relative to the longitudinal axis of the frame member (because second face-engagement member is merely duplication of the first face-engagement member, and the configuration thereof is merely rearrangement and, thus referring to MPEP 2144.04, which recites in part that duplication of parts, and rearrangement of parts, are all considered common practices when legal precedent serve as a source of supporting rationale for demonstrating obviousness. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960). It has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70. As a result, upon duplication and rearrangement to arrive at the second face-engagement member, above structural elements and limitations are deemed obvious in view of those of first face-engagement member). 

Regarding claim 14, Fitzgerald fails to disclose wherein the contact surface of the second face-engagement member is disposed on a substantially diametrically opposite side of the frame member to the contact surface of the first face-engagement member.  However, modification of Fitzgerald teach wherein the contact surface of the second face-engagement member is disposed on a substantially diametrically opposite side of the frame member to the contact surface of the first face-engagement member (
“diametrically opposite side” is interpreted as meaning completely different and directly opposite, meanwhile, upon duplication and rearrangement of the second face-engagement member with respect to the first face-engagement member, it would have been merely a matter of design choice to configure the two face-engagement members in a diametrically opposite configuration, thus deemed obvious.

Regarding claim 20, Fitzgerald discloses a method of anchoring an object to a sheet of rigid support material having a proximal face, an opposite distal face spaced from the proximal face by a thickness of the support material, and a hole having a peripheral wall formed through the thickness of the support material such that the hole is open at the proximal and 5distal faces of the sheet (Figs 1, 6 and 7, ice anchor system/device 10 for use with an ice layer 22; top surface of 22/proximal face; Figs 5-7 show thickness of ice layer 22; Fig. 6, hole 20 with wall formed through thickness of ice layer 22; Figs 5-7, hole 20 is open at both surfaces of ice layer 22), comprising: providing an apparatus (Fig. 1, ice anchoring system 10) including: a frame member supporting at one end thereof a first face-engagement member for engaging the distal face of the sheet (Figs 1, 2, 4-6, cable 38 (first face-engagement member) supported on anchor 18 (frame member) at end 26 thereof; Figs 2 and 4, end 42 of cable 38 can be adapted to be in configuration of Figs 4 and 6, so as to engage the bottom surface 52/distal face of the sheet/ice layer 22); and a buttress member to be supported on the frame member for 10engaging the peripheral wall of the hole (Figs 2, 4 and [0022] a buttressing 34 (cylinder structure inside anchor 18 tubular structure) supported on anchor 18 longitudinally; drawing reference to Figs 3 and 5, depending upon the size of the hole 20, i.e. the smaller the hole 20, the more likely the buttressing 34 (buttress member) would be at least be partially abutting peripheral wall of the hole), the buttress member having a projecting free end (Fig. 2, end of buttressing 34 with adjacent 42 can be considered projecting free end); passing the first face-engagement member supported on the frame member through the hole from a position at or adjacent the proximal face of the sheet to a position at or adjacent the distal face so as to locate the first face-engagement 15member in a position suitable for engaging the distal face while the frame member extends through the hole to the proximal face (Figs 1. 2, 4-6, cable 38 arranged to pass through hole 20 from position at top surface to bottom surface 52 (see Fig. 5)); and connecting the object to the apparatus so as to anchor the object to the sheet of rigid support material (Fig. 7, connecting vehicle 46 to the anchor system including anchor 18 to the ice layer 22). 
However, Fitzgerald fails to disclose while being supported on the frame member, arranging the free end of the buttress member in butting engagement at a first location on the peripheral wall of the hole, while the first face-engagement member is disposed in contact with the distal 20face, so as to locate a substantially diametrically opposite portion of the apparatus to the free end in butting engagement at a substantially diametrically opposite location on the peripheral wall of the hole;
However, Fitzgerald modified by Ivanovich teach while being supported on the frame member, arranging the free end of the buttress member in butting engagement at a first location on the peripheral wall of the hole, while the first face-engagement member is disposed in contact with the distal 20face, so as to locate a substantially diametrically opposite portion of the apparatus to the free end in butting engagement at a substantially diametrically opposite location on the peripheral wall of the hole (the anchor 18 of Fitzgerald can be modified to have a (buttress member) anchor 5 of Ivanovich (see figure of Ivanovich) being added and attached to the tether 12 of Fitzgerald, as a result, the buttress member/anchor 5 of Ivanovich has a free end in butting engagement with the peripheral wall of the hole 7 at a particular first location, the cable 38 as shown in Fig .4 of Fitzgerald merges with the anchor 18 at the top thereof, and is thereby directly contacting with bottom surface 52 of the ice layer 22 in Fig. 6; the frame member / anchor 18 of Fitzgerald is located generally at the peripheral wall at another location thereon which is substantially diametrically 15opposite to the first location (of the free end of anchor 5 of Ivanovich) and the apparatus at a substantially diametrically opposite location to the free end (anchor 18 of Fitzgerald is at opposite wall of the hole) when being inserted into hole as shown by Fig. 5 of Fitzgerald).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Fitzgerald by Ivanovich based on the rationale that because referring to Fitzgerald, the water in the lake beneath the ice sheet may cause the anchor to drop deep further into the hole due to slack/excessive length on the tether, which means that anchor may be oriented at different angles, i.e. at possibly more slanted vertical orientation, which means that upon pulling of the anchor by a winch 50 attached to a vehicle, the anchor 18 may possibly be oriented to slide out of the hole inadvertently and become a dangerous flying projectile in the air. Therefore, one would be motivated to improve upon the depth stability of anchor while in the hole by adopting the buttress member/anchor 5 of Ivanovich to serve as a movement fixing means.  

Claim(s) 5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald (US 20210237525, hereinafter referred to as “Fitzgerald”) in view of Ivanovich (RU 108474 U1, hereinafter referred to as “Ivanovich”), and in further view of Beagle (US 20110286805, hereinafter referred to as “Beagle”). 

Regarding claim 5, Fitzgerald and Ivanovich, singularly or in combination, fails to disclose, teach or suggest: wherein the free end comprises a smooth 5end surface for butting engagement with the peripheral wall of the hole and a plurality of projections at spaced locations carried on the end surface at angularly spaced positions of the longitudinal axis of the frame member for biting into the support material at the peripheral wall in the working position of the buttress member.  

However, Beagle teaches wherein the free end comprises a smooth 5end surface for butting engagement with the peripheral wall of the hole and a plurality of projections at spaced locations carried on the end surface at angularly spaced positions of the longitudinal axis of the frame member for biting into the support material at the peripheral wall in the working position of the buttress member ([0050] lines 3-8: surface of the anchor 12 in contact with bottom surface 56 of the layer of ice 52 can include projections configured to improve contact with the bottom surface 56; referring to various figures, the rounded ends of end segments 22 and 26 appear to be smooth end surfaces).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Fitzgerald by Beagle based on the rationale that Beagle offer alternative embodiment having a span member 117 seated against the upper surface of the ice sheet in Fig. 9 which improvement upon the fixed positioning of the anchor therebelow.  

Regarding claim 21, Fitzgerald alone fails to disclose further including providing the apparatus28 having a second face-engagement member to be carried by the frame member for engaging the proximal face of the sheet, and arranging the second face-engagement member in engagement with the proximal face so as to effect with the first face- engagement member engaged with the distal face of the sheet a clamping action on 5the sheet.

However, modification of Fitzgerald in view of Beagle teach further including providing the apparatus28 having a second face-engagement member to be carried by the frame member for engaging the proximal face of the sheet, and arranging the second face-engagement member in engagement with the proximal face so as to effect with the first face- engagement member engaged with the distal face of the sheet a clamping action on 5the sheet (Beagle teaches in Fig. 9 of two face-engagement members, namely a span member 117 and an anchor 112 being engaged with the proximal face and distal face of the sheet / layer of ice 52, and thus can be combined with frame member / anchor 18 of Fitzgerald to effect clamping action on the layer of ice sheet).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Fitzgerald by Beagle based on the rationale that Beagle offer an alternative embodiment having a span member 117 seated against the upper surface of the ice sheet in Fig. 9 which improvement upon the fixed positioning of the anchor therebeneath.  

Claim(s) 6, 7, 15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald (US 20210237525, hereinafter referred to as “Fitzgerald”) in view of Ivanovich (RU 108474 U1, hereinafter referred to as “Ivanovich”), and in further view of Colla (US 20100193660, hereinafter referred to as “Colla”). 

Regarding claim 6, Fitzgerald alone fails to disclose wherein the buttress member includes a 10projecting portion defining the free end and disposed substantially to one side transversely of the frame member and a frame receiving portion connected to the projecting portion and encompassing a transverse periphery of the frame member such that a location on the frame receiving portion substantially diametrically opposite to the free end is in butting contact with the peripheral wall of the hole at the second location 15thereon in the working position of the buttress member.  
However, Ivanovich modified by Colla teach wherein the buttress member includes a 10projecting portion defining the free end and disposed substantially to one side transversely of the frame member and a frame receiving portion connected to the projecting portion and encompassing a transverse periphery of the frame member such that a location on the frame receiving portion substantially diametrically opposite to the free end is in butting contact with the peripheral wall of the hole at the second location 15thereon in the working position of the buttress member (buttress member/anchor 5 of Ivanovich can be modified by the bracket 18 of Colla as shown by Figs 3 or 4, [0040] optionally, ice screws 22 can be installed so that a projecting portion (one end of bracket 18) and a frame receiving portion (another end of bracket 18 with hole) are in butting contact with the peripheral wall of the hole (partially drilled ice hole in [0040]) at another location). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Fitzgerald by Colla as explained in Colla that the additional structural elements such as the ice screws and bracket 18, lid 10 and lock can prevent theft, and thus the anchor assembly can be left at the ice hole for days without worry. 
Regarding claim 7, Fitzgerald and Ivanovich, singularly or in combination, fails to disclose, teach or suggest  wherein the frame receiving portion of the buttress member is movably supported on the frame member for movement longitudinally therealong.  

However, Colla teach wherein the frame receiving portion of the buttress member is movably supported on the frame member for movement longitudinally therealong (Fig. 4, the bracket 18 according to universal half bracket embodiment is movable longitudinally). 

 Regarding claim 15, Fitzgerald and Ivanovich, singularly or in combination, fails to disclose, teach or suggest wherein the buttress member is movably secured on the frame member for movement longitudinally therealong, and the second face-engagement member is mounted on the buttress member so that the second face- engagement member is disposed in the working position thereof when the buttress member is disposed in the working position thereof.  

However, Colla teach wherein the buttress member is movably secured on the frame member for movement longitudinally therealong (Fig. 4, the bracket 18 according to universal half bracket embodiment is movable longitudinally). 

Meanwhile, modified Fitzgerald teaches the second 5face-engagement member is mounted on the buttress member (since second face engagement member is merely duplication of first face engagement, and the first face engagement member is mounted on buttressing 34, see Figs 2 and 4 and [0022], likewise, second face-engagement member can be mounted on the other end of buttressing 34).

As best understood by Examiner, it appears that “so that the second face- engagement member is disposed in the working position thereof when the buttress member is disposed in the working position thereof” are intended use features, and does not expressly recite structural features or limitations, and thus is interpreted as being “when the second face-engagement member and the buttress member are being used”). 
Regarding claim 18, Fitzgerald and Ivanovich, singularly or in combination, fails to disclose, teach or suggest wherein the buttress member includes a 20bracing member extending transversely inwardly from the free end towards a location a location along the frame member which is longitudinally spaced in the longitudinal direction towards the second end.  

However, Colla and Fitzgerald in combination teaches wherein the buttress member includes a 20bracing member extending transversely inwardly from the free end towards a location a location along the frame member which is longitudinally spaced in the longitudinal direction towards the second end (Colla: Fig. 3, two opposing top edges for the bracket 18, which are flush with the lid 10, which can serve as a bracing member extending inward from free end towards a location along horizontally the bracket of Fitzgerald towards other end). 

Regarding claim 19, Fitzgerald and Ivanovich, singularly or in combination, fails to disclose, teach or suggest including a plurality of the bracing member are provided at longitudinally opposite locations on either side of the buttress 25member.  

However, Colla and Fitzgerald in combination teach including a plurality of the bracing member are provided at longitudinally opposite locations on either side of the buttress 25member (Colla: two opposing top edges for the bracket 18, which are flush with the lid 10, see Fig. 3, which can serve as a pair of bracing members  at either sides of the buttressing 34 (buttress member) in Figs 2, 4 and [0022] of Fitzgerald). 

Regarding claims 7, 15, 18 and 19, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Fitzgerald by Colla based on the same rationale as previously discussed for claim 6 above, thereby omitted herein for brevity.

Allowable Subject Matter
Claim(s) 9, and 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Billet4x4 pull-pal winch anchor sold on amazon discloses an emergency ground anchor for vehicle on icy surface.  Pinder CA 2359094 discloses a retrievable ice anchor.  Blank US 20080112764 discloses an ice anchor for a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT--5:00 pm MT. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DING Y TAN/Examiner, Art Unit 3632      

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632